 TRULINCS 51771056 - YAGHI, ZIYAD - Unit: RBK-N-B


 FROM: 51771056
 TO: Warden
 SUBJECT: ***Request to Staff*** YAGHI, ZIYAD, Reg# 51771056, RBK-N-B
 DATE: 03/03/2021 10:16:16 AM

 To: Warden Christensen
 Inmate Work Assignment: education
,j


 Warden Christensen,
 I submitted a hand-written "request to staff'' form to the warden in January 2021 regarding Compassionate Release pursuant to
 18 U.S.C. section 3582. To this day, I have still not received a response granting or denying relief. Have you had a chance to
 consider and move my request?
 Please consider this re-submitted request for compassionate release pursuant to. 18 U.S.C. section 3582. Thank you.




                     Case 5:09-cr-00216-FL Document 2362-1 Filed 03/22/21 Page 1 of 1
